Citation Nr: 0713551	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for esophageal cancer.

2.  Entitlement to service connection for esophageal cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971 with service in the Republic of Vietnam from November 
1969 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.     

During the course of the appeal, the veteran testified at 
hearings before a RO Decision Review Officer in September 
2005 and the undersigned Member of the Board sitting at the 
RO in September 2006.  Transcripts of these hearings have 
been associated with the claims folder.

The issue of entitlement to service connection for esophageal 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO denied service 
connection for adenocarcinoma of the esophagus.  The veteran 
was notified of this decision but did not file an appeal.

2.  In a subsequent October 2001 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen his claim for service connection for 
adenocarcinoma of the esophagus.  The veteran was notified of 
this decision but did not file an appeal.

3.  Evidence received since the October 2001 rating decision 
is not cumulative or redundant; and by itself or in 
connection with the evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for cancer of the esophagus.  


CONCLUSIONS OF LAW

1.  The June 1995 and October 2001 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence added to the record since the October 2001 
rating decision is new and material; thus, the claim of 
entitlement to service connection for cancer of the esophagus 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The claim to reopen now before the Board was received at the 
RO in October 2003.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), definition of new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.

In view of the Board's favorable decision to reopen the 
claim, further assistance is unnecessary to aid the veteran 
in substantiating the claim to reopen.

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006).

A final decision cannot be reopened unless new and material 
evidence is presented.  A claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia. 38 
C.F.R. § 3.309(e).  Esophageal cancer/adenocarcinoma of the 
esophagus is not one diseases listed at 38 C.F.R. § 3.309(e).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee; Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Analysis

The veteran is seeking to reopen a claim for service 
connection for residuals of esophageal cancer.  He contends 
that he developed esophageal cancer from herbicide exposure 
(Agent Orange) while serving on active duty in the Republic 
of Vietnam.  As the veteran served in the Republic of 
Vietnam, there is a rebuttable presumption of exposure to 
herbicides.  See Benefits Expansion Act of 2001, Pub. L. No. 
107-103 (Dec. 27, 2001).  

The veteran's claim was previously denied by the RO in a June 
1995 rating decision.  At that time, the RO held that the 
evidence did not show that the cancer was either manifested 
within one year of his separation from active duty or 
presumptively related to in-service herbicide exposure.  The 
evidence associated with the claims file in June 1995 
consisted of service medical records, private treatment 
records dated from January 1992 to November 1994, VA medical 
records dated from February 1995 to March 1995, and the 
report of a March 1995 VA examination.  In response to a 
notice of disagreement filed by the veteran, a Statement of 
the Case was provided to the veteran in June 1995.  However, 
the veteran did not perfect an appeal of this decision.  
Thus, the rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Several years later, in May 2001, the veteran submitted a 
claim seeking to reopen the previously disallowed claim.  In 
support of his claim, he submitted a June 2001 statement from 
Dr. N.G., a private surgeon.  Dr. N.G. noted that it was 
unusual for someone the veteran's age to develop 
adenocarcinoma of the esophagus.  It was noted that the 
veteran denied a history of gastroesophageal reflux disease, 
had stopped smoking a year earlier, and did not use alcohol.  
N.G. concluded by noting that the veteran had raised concerns 
that his cancer could be related to Agent Orange exposure in 
Vietnam.  In October 2001, the RO denied the veteran's claim 
to reopen.  The RO determined that Dr. N.G.'s statement, 
while new, was not material.  The veteran did not perfect an 
appeal of this decision.  Thus, the rating decision became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  This rating 
decision is the most recent final denial of the veteran's 
claim for service connection for esophageal cancer.

In February 2003, the veteran again filed an application to 
reopen the claim for service connection for cancer of the 
esophagus.  The evidence submitted since the October 2001 
rating decision includes several statements from private 
physicians, a copy of a May 2004 Board decision, private 
medical records from Hennepin County Medical Center dated 
from December 1992 to April 1993, VA inpatient treatment 
records dated in December 2005, and copy of an Internet 
article.

After reviewing the evidence obtained since the October 2001 
denial, the Board concludes that there is sufficient evidence 
to reopen the claim.  Of particular note are medicals 
opinions from Dr. N.G. in October 2003 and January 2005 as 
well as an opinion from Dr. R.G., a private 
gastroenterologist, linking the veteran's esophageal cancer 
to in-service herbicide exposure.  As noted previously, this 
evidence is presumed credible for establishing whether new 
and material evidence has been submitted.  See Justus.  These 
medical opinions are new because the evidence prior to 
October 2001 did not contain medical evidence linking the 
veteran's cancer to his active military service.  This 
evidence is material because it relates to an unestablished 
fact necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim for 
service connection for cancer of the esophagus.  Therefore, 
as new and material evidence has been submitted, the claim is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for cancer of the esophagus is reopened 
and the appeal is granted to that extent.


REMAND

While the evidence is sufficient to reopen the veteran's 
claim, the Board is of the opinion that further development 
should be undertaken before issuing a decision on the merits 
of the veteran's claim.  The veteran testified at his 
September 2006 Board hearing that he was receiving VA medical 
treatment for residuals of his esophageal cancer including 
reflux disease.  (Transcript at 3).  A review of the claims 
folder indicates that these recent treatment records are not 
associated with the claims folder.  On the contrary, the most 
recent VA medical evidence currently associated with the 
claims folder is the report of December 2005 VA inpatient 
treatment.  

The procurement of such pertinent VA medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.  
On remand, the RO should ensure that all pertinent medical 
records are obtained and associated with the claims folder.  

In addition, the Board is of the opinion that a VA 
examination would be probative in ascertaining the 
relationship, if any, between the veteran's service and his 
esophageal adenocarcinoma.  In this regard, the Board has 
reviewed the medical opinions from Dr. N.G. and Dr. R.G. 
linking the veteran's esophageal cancer to in-service 
herbicide exposure.  The Board notes further that the 
Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 61 Fed. Reg. 57586- 57589 (1996); 64 Fed. 
Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 (2002).  
Nevertheless, given that there is medical evidence of record 
that associates this disability to service, a VA examination 
is warranted to consider whether the claimed disability is 
related to service in some way.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA's duty to assist the veteran includes obtaining relevant 
medical records and a medical examination and/or opinion 
where the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  As shown 
above, there is ambiguity in the medical record concerning 
the relationship between service and his esophageal cancer.  

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action. VA will 
notify the veteran when further action is required on his 
part.

1.  Obtain all relevant VA treatment 
records referable to esophageal cancer 
since December 2005.  

2. The AMC should arrange for a 
comprehensive VA examination to determine 
the nature and etiology of the veteran's 
esophageal cancer.  It is imperative that 
the physician designated to examine the 
veteran review the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All indicated tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.

Based on a review of the claims folder 
and the examination of the veteran, the 
examiner should offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's esophageal cancer is 
causally related to service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  The issue on appeal should then be 
readjudicated.  If the requested benefit 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished. The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statement 
of the case. A reasonable period of time 
for a response should be afforded. 
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


